  Case 19-25114         Doc 31    Filed 10/16/19 Entered 10/16/19 16:49:13         Desc Main
                                    Document     Page 1 of 2

                       UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                               Case No.: 19-25114
                                                     Chapter: 13
            Edgar F Contreras                        Plan filed on 09/05/2019
            Delia B. Ciruelas                        Confirmation Hearing: 10/23/19

                                         Debtor(s)   Judge Jack B. Schmetterer


              OBJECTION TO CONFIRMATION OF PLAN FILED ON 09/05/2019



        NOW COMES U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
MASTR ASSET BACKED SECURITIES TRUST 2007-HE2 MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-HE2, and/or its assigns (hereinafter “Movant”), by and through
its attorneys, Codilis & Associates, P.C., and moves this Honorable Court for an Order denying
confirmation of Debtor’s plan filed on 09/05/2019 and in support thereof states as follows:


        1.        Debtor filed a petition under Chapter 13 of Title 11, United States Bankruptcy
Code on 9/5/19 and this Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal
Operating Procedure 15(a) of the United States District Court for the Northern District of
Illinois;


        2.        Movant filed a claim secured by an interest in the real property commonly known
as 4442 W Gunnison St Unit 1, Chicago, IL and that the Chapter 13 plan herein proposes that
Debtor cure the pre-petition arrearage claim through the Chapter 13 Trustee; however, the plan
fails to provide for a post-petition mortgage payment to Movant;


        3.        That at Part 3.1, the plan specifies the amount of the monthly current mortgage
payment to be made by the debtor as $0.00;


        4.        That the correct payment amount pursuant to the contract is $261.37 and said
amount may change from time to time due to escrow analysis or for other reasons;
  Case 19-25114             Doc 31         Filed 10/16/19 Entered 10/16/19 16:49:13       Desc Main
                                             Document     Page 2 of 2

         5.        That a confirmed plan might have the effect of binding Movant as a party to the
bankruptcy to accept $0.00 a month each month for the pendency of the bankruptcy in
contradiction of its rights under the mortgage and 11 U.S.C. §1322;


         6.        That sufficient grounds exist for denial of confirmation as Debtor’s plan:
              a. Fails to provide for a post-petition mortgage payment to Movant.


         7.        Movant has incurred attorney fees and/or costs in connection with this bankruptcy
proceeding subject to court approval, including:
                             $500.00 for Objection to confirmation of the Chapter 13 plan
                             including plan review and attending confirmation, if not separately
                             billed


         WHEREFORE, U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
MASTR ASSET BACKED SECURITIES TRUST 2007-HE2 MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-HE2 prays this Court deny confirmation of the plan allowing
the fees and costs described herein to be added to the indebtedness pursuant to the terms of the
note and mortgage, and for such other and further relief as this Court may deem just and proper.
         Dated this 10/16/2019.
                                                             Respectfully Submitted,
                                                             Codilis & Associates, P.C.


                                                             By: /s/ Grant Simmons

                                                             Berton J. Maley ARDC#6209399
                                                             Rachael A. Stokas ARDC#6276349
                                                             Peter C. Bastianen ARDC#6244346
                                                             Joel P. Fonferko ARDC#6276490
                                                             Brenda Ann Likavec ARDC#6330036
                                                             Karl V. Meyer ARDC#6220397
                                                             Grant W. Simmons ARDC#6330446
                                                             Codilis & Associates, P.C.
                                                             15W030 North Frontage Road, Suite 100
                                                             Burr Ridge, IL 60527
                                                             (630) 794-5300
                                                             C&A FILE (14-17-01529)

NOTE: This law firm is a debt collector.
